Name: Regulation (EC) No 543/2009 of the European Parliament and of the Council of 18 June 2009 concerning crop statistics and repealing Council Regulations (EEC) No 837/90 and (EEC) No 959/93 (Text with EEA relevance )
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural activity;  economic analysis;  cultivation of agricultural land;  farming systems
 Date Published: nan

 29.6.2009 EN Official Journal of the European Union L 167/1 REGULATION (EC) No 543 of 18 June 2009 concerning crop statistics and repealing Council Regulations (EEC) No 837/90 and (EEC) No 959/93 (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Council Regulation (EEC) No 837/90 of 26 March 1990 concerning statistical information to be supplied by the Member States on cereals production (2) and Council Regulation (EEC) No 959/93 of 5 April 1993 concerning statistical information to be supplied by Member States on crop products other than cereals (3) have been amended several times. Further amendments and simplifications now being necessary, these acts should, for reasons of clarity, and in accordance with the new approach to the simplification of Community legislation and better regulation (4), be replaced by one single act. (2) Statistics on crops are essential for management of the Community markets. It is also considered essential that vegetable and permanent crop statistics be included in addition to statistics on cereals and remaining crops from arable land, currently governed by Community legislation. (3) In order to ensure that the common agricultural policy is properly administered, the Commission requires that data on area, yield and production of crops are regularly provided. (4) Regulation (EC) No 1166/2008 of the European Parliament and of the Council of 19 November 2008 on farm structure surveys and the survey on agricultural production methods (5) provides for a programme of Community surveys for the provision of statistics on the structure of agricultural holdings up to 2016. (5) In accordance with Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (6), all Member States statistics transmitted to the Commission which are broken down by territorial units are to use the NUTS classification. Consequently, in order to establish comparable regional statistics, the territorial units should be defined in accordance with the NUTS classification. (6) In order to limit the burden on Member States, regional data requirements should not exceed the requirements established by previous legislation unless new regional levels have come into existence in the meantime. Consequently, it is appropriate to allow regional statistical data for Germany and the United Kingdom to be provided for the NUTS 1 territorial units only. (7) In order to facilitate the implementation of this Regulation, close cooperation is necessary between Member States and the Commission, in particular with the assistance of the Standing Committee for Agricultural Statistics set up by Council Decision 72/279/EEC of 31 July 1972 (7). (8) In order to ensure a smooth transition from the regime applicable under Regulations (EEC) No 837/90 and (EEC) No 959/93, this Regulation should allow for the granting of a derogation for a period of not more than two years to Member States where application of this Regulation to their national statistical systems would require major adaptations and would be likely to cause significant practical problems. (9) The measures for the production of statistics provided for in this Regulation are necessary for carrying out the activities of the Community. Since the objective of this Regulation, namely the establishment of a common legal framework for the systematic production of Community statistics on areas under cultivation, yields and production of cereals and crops other than cereals in Member States, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary to achieve that objective. (10) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics (8) constitutes the reference framework for the provisions of this Regulation, in particular as regards conformity to standards of impartiality, reliability, relevance, cost-effectiveness, statistical confidentiality and transparency, and for the transmission and protection of confidential statistical data provided for under this Regulation, in order to ensure that no unlawful disclosure or non-statistical use takes place when Community statistics are produced and disseminated. (11) The measures necessary for implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (9). (12) In particular, the Commission should be empowered to modify the transmission tables. Since those measures are of general scope and are designed to amend non-essential elements of this Regulation, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (13) Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products (10) provides for an obligation to transmit relevant statistical information as defined within the context of the Community Statistical Programme to the Commission. Recognising that there is a need for the systematic production of Community statistics on organic production and farming, it is anticipated that the Commission will take appropriate action, including the submission of a legislative proposal, to adequately address this issue. (14) This Regulation does not affect the voluntary provision by Members States of the statistics of the Early Estimates for Crop Products (EECP). (15) The Standing Committee for Agricultural Statistics has been consulted, HAVE ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes a common framework for the systematic production of Community statistics on agricultural land use and crop production. Article 2 Definitions and clarifications 1. For the purposes of this Regulation, the following definitions shall apply: (a) harvest year means the calendar year in which the harvest begins; (b) utilised agricultural area means the total area taken up by arable land, permanent grassland, permanent crops and kitchen gardens used by the holdings, regardless of the type of tenure or whether it is used as common land; (c) area under cultivation means the area that corresponds to the total sown area, but after the harvest it excludes ruined areas (e.g. due to natural disasters); (d) cropped area means the area that corresponds to the total sown area for producing a specific crop during a given year; (e) harvested area means the part of the cropped area that is harvested. It can, therefore, be equal to or less than the cropped area; (f) production area, in connection with permanent crops, means the area that can potentially be harvested in the reference harvest year. It excludes all non-producing areas, such as new plantations that have not yet started to produce; (g) harvested production means production including on-holding losses and wastage, quantities consumed directly on the farm and marketed quantities, indicated in units of basic product weight; (h) yield means the harvested production per area under cultivation; (i) crops under glass or high (accessible) cover means crops which, for the whole of their period of growth or for the predominant part of it, are covered by greenhouses or fixed or mobile high cover (glass or rigid or flexible plastic). This excludes sheets of plastic laid flat on the ground, as well as land under cloches or tunnels not accessible to man or movable glass-covered frames. Areas of crops which are grown temporarily under glass and temporarily in the open air are reported as entirely under glass, unless the period under glass is of extremely limited duration; (j) main area of a given parcel means the area where the parcel has been used only once during a given crop year, and which is unequivocally defined by that use. 2. Successive cropping refers to a parcel of arable land that is used more than once during a given crop year but which each time it is used has only one crop. That area shall be considered as area under cultivation for each crop. The concepts of main and secondary areas are not applicable in this context. Combined cropping refers to a combination of crops that are cultivated on a parcel of agricultural land at the same time. The area under cultivation in this case is distributed between the crops in proportion to the area of the land they are cultivated on. The concepts of main and secondary areas are not applicable in this context. Dual-purpose crops, i.e. crops having more than one purpose, are by convention considered as crops for their primary use and as secondary crops for their supplementary uses. Article 3 Coverage 1. Each Member State shall produce statistics on the crops listed in the Annex and produced on the utilised agricultural area within its territory. 2. Statistics shall be representative of at least 95 % of the following areas: (a) total area under cultivation of crops from arable land (Table 1); (b) total harvested area of vegetables, melons and strawberries (Table 2); (c) total production area of permanent crops (Table 3); (d) utilised agricultural area (Table 4). 3. Variables with a low or zero prevalence in a Member State may be excluded from the statistics, provided that the Member State in question informs the Commission of all such crops and of the applicable threshold for low prevalence of each such crop by the end of the calendar year immediately preceding each of the reference periods. Article 4 Frequency and reference period Member States shall provide the Commission annually with the data referred to in the Annex. The reference period shall be the harvest year. The first reference year shall be 2010. Article 5 Precision requirements 1. Member States conducting sample surveys in order to obtain statistics shall take all necessary steps to ensure that Table 1 data meet the following precision requirements: the coefficient of variation of the data to be provided by 30 September of the year n + 1 shall not exceed, at national level, 3 % for the area under cultivation for each of the following groups of main crops: cereals for the production of grain (including seed), dried pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses), root crops, industrial crops and plants harvested green. 2. A Member State which decides to use sources of statistical information other than statistical surveys shall ensure that information obtained from such sources is of at least equal quality to information obtained from statistical surveys. 3. A Member State which decides to use an administrative source shall inform the Commission in advance and shall provide details concerning the method to be used and the quality of the data from that administrative source. Article 6 Transmission to the Commission 1. Member States shall transmit to the Commission (Eurostat) the data set out in the Annex within the time limits specified for each table. 2. The transmission tables as set out in the Annex may be adapted by the Commission. Those measures, designed to amend non-essential elements of this Regulation, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 9(3). Article 7 Regional statistics 1. The data for crops marked with R in the Annex shall be provided for the NUTS 1 and NUTS 2 territorial units defined in Regulation (EC) No 1059/2003. By way of exception, they may be provided for the NUTS 1 territorial units for Germany and the United Kingdom. 2. Variables with a low or zero prevalence in a Member State may be excluded from the regional statistics, provided that the Member State informs the Commission of all such crops and of the applicable threshold for low prevalence of each such crop by the end of the calendar year immediately preceding each of the reference periods. Article 8 Statistical quality and report 1. For the purposes of this Regulation, the following quality criteria shall apply to the data to be transmitted: (a) relevance, which refers to the degree to which statistics meet current and potential needs of the users; (b) accuracy, which refers to the closeness of estimates to the unknown true values; (c) timeliness, which refers to the period between the availability of the information and the event or phenomenon it describes; (d) punctuality, which refers to the delay between the date of the release of the data and the target date (the date by which the data should have been delivered); (e) accessibility and clarity, which refer to the conditions and modalities by which users can obtain, use and interpret data; (f) comparability, which refers to the measurement of the impact of differences in applied statistical concepts, measurement tools and procedures when statistics are compared between geographical areas, sectoral domains or over time; (g) coherence, which refers to the adequacy of the data to be reliably combined in different ways and for various uses. 2. Every three years, and for the first time by 1 October 2011, Member States shall provide the Commission (Eurostat) with reports on the quality of the data transmitted. 3. The quality report, using the quality criteria referred to in paragraph 1, shall describe: (a) the organisation of the surveys covered by this Regulation and the methodology applied; (b) the level of precision achieved for the sample surveys referred to in this Regulation; and (c) the quality of sources other than surveys which are used. 4. Member States shall inform the Commission of any methodological or other change which might have a considerable effect on the statistics. This shall be done not later than three months after this change enters into force. 5. The principle that additional costs and burdens remain within reasonable limits shall be taken into account. Article 9 Committee procedure 1. The Commission shall be assisted by the Standing Committee for Agricultural Statistics established by Article 1 of Decision 72/279/EEC. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The time limit laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 10 Derogation 1. Where application of this Regulation to the national statistical system of a Member State necessitates major adaptations and is likely to cause significant practical problems, the Commission may, in accordance with the management procedure referred to in Article 9(2), grant a derogation from its application until 31 December 2010 or until 31 December 2011. 2. To this end, a Member State shall present a duly motivated request to the Commission not later than 31 July 2009. Article 11 Repeal 1. Without prejudice to paragraph 2, Regulations (EEC) No 837/90 and (EEC) No 959/93 are hereby repealed with effect from 1 January 2010. References made to the repealed Regulations shall be construed as references to this Regulation. 2. By way of derogation from the second subparagraph of Article 12, a Member State having been granted a derogation in accordance with Article 10 shall continue to apply the provisions of Regulations (EEC) No 837/90 and (EEC) No 959/93 for the duration of the derogation. Article 12 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. However, Article 10 shall apply from the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President Ã . FÃ LE (1) Opinion of the European Parliament of 19 February 2009 (not yet published in the Official Journal) and Council Decision of 8 June 2009. (2) OJ L 88, 3.4.1990, p. 1. (3) OJ L 98, 24.4.1993, p. 1. (4) Interinstitutional Agreement on better law-making (OJ C 321, 31.12.2003, p. 1). (5) OJ L 321, 1.12.2008, p. 14. (6) OJ L 154, 21.6.2003, p. 1. (7) OJ L 179, 7.8.1972, p. 1. (8) OJ L 87, 31.3.2009, p. 164. (9) OJ L 184, 17.7.1999, p. 23. (10) OJ L 189, 20.7.2007, p. 1. ANNEX Table 1 Crops from arable land (n.e.c. = not elsewhere classified) PART A Area under cultivation (1 000 hectares) Harvested production (1 000 tonnes) Yield (100 kg/ha) Transmission deadlines 31 Jan 30 Jun 31 Aug 30 Sept 31 Jan 30 Sept 30 Sept 31 Oct 31 Jan 30 Sept 31 Aug year n year n year n year n year n + 1 year n + 1 year n year n year n + 1 year n + 1 year n 1 2 3 4 5 6 7 8 9 10 11 MSs above threshold MSs above threshold MSs above threshold All MSs All MSs All MSs All MSs All MSs All MSs All MSs MSs above threshold Cereals for the production of grain (including seed) (1)     X R   X R  Cereals (excluding rice) (1)     X X   X X  Common wheat and spelt (1)  X X X X R X X X R X of which: Winter wheat (1) X X X X X X X X X X X Durum wheat (1) X X X X X R X X X R X Rye and maslin (1) X X X X X R X X X R X Barley (1)  X X X X R X X X R X of which: Winter barley (1) X X X X X X X X X X X Oats (1)  X X X X X X X X X X Mixed grain other than maslin (1)     X X   X X  Grain maize and corn cob mix (1)  X X X X R X X X R X Sorghum (1)  X X X X X X X X X X Triticale (1) X X X X X X X X X X X Millet, buckwheat, canary seed (1)     X X   X X  Rice (1)  X X X X X X X X X X of which: Indica     X X   X X  Japonica     X X   X X  PART B Area under cultivation (1 000 hectares) Harvested production (1 000 tonnes) Yield (100 kg/ha) Transmission deadlines 31 Jan 30 Jun 31 Aug 30 Sept 31 March 30 Sept 30 Sept 31 Oct 31 March 30 Sept 31 Aug year n year n year n year n year n + 1 year n + 1 year n year n year n + 1 year n + 1 year n 1 2 3 4 5 6 7 8 9 10 11 MSs above threshold MSs above threshold MSs above threshold All MSs All MSs All MSs All MSs All MSs All MSs All MSs MSs above threshold Dried pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses) (1)     X R   X X  Field peas (1)  X X X X X X X X X X Broad and field beans (1)  X X X X X  X X X  Sweet lupins (1)     X X   X X  Other dried pulses n.e.c.     X X      Root crops     X X   X X  Potatoes (including early potatoes and seed potatoes)  X X X X X  X X X  Sugar beet (excluding seed)  X X X X R  X X R  Other root crops n.e.c.     X X      Industrial crops     X X   X X  Rape and turnip rape (1)  X X X X R X X X R X of which: Winter rape X X X X X X X X X X X Sunflower seed (1)  X X X X R X X X R X Linseed (oil flax) (1)     X R   X X  Soya (1)  X X X X R X X X R X Cotton seed (1)         X X  Other oil seed crops (1)     X X      Fibre flax     X R   X X  Hemp     X X   X X  Cotton fibre     X R   X X  Hops     X X   X X  Tobacco     X R   X R  Aromatic plants, medicinal and culinary plants     X X      Energy crops n.e.c.     X X   X X  Plants harvested green     X X      Annual plants harvested green     X X   X X  of which: Green maize  X X X X X X X X X X Cereals harvested green     X X   X X  Leguminous plants     X X      Temporary grasses and grazing     X X      NB: Estimates for columns 1, 2, 3 and 11 are compulsory for Member States with average national production per year in the last three years above: 3 000 000 tonnes for common wheat, 1 000 000 tonnes for durum wheat, 900 000 tonnes for barley, 100 000 tonnes for rye and maslin, 1 500 000 tonnes for grain maize, 200 000 tonnes for triticale, 150 000 tonnes for oats, 150 000 tonnes for sorghum, 150 000 tonnes for rice, 70 000 tonnes for field peas, 50 000 tonnes for field beans, 300 000 tonnes for rape, 200 000 tonnes for sunflower, 60 000 tonnes for soya, 700 000 tonnes for potatoes, 2 500 000 tonnes for sugar beet, and 4 500 000 tonnes for green maize. Table 2 Vegetables, melons and strawberries Harvested area (1 000 hectares) Harvested production (1 000 tonnes) Transmission deadlines 31 March year n + 1 31 March year n + 1 1 2 VEGETABLES, MELONS AND STRAWBERRIES X Brassicas Cauliflower and broccoli X X Cabbage (white) X X Leafy or stalked vegetables Celery X X Leeks X X Lettuces X X of which: under glass or high accessible cover (2) X Endives X X Spinach X X Asparagus X X Chicory X X Artichokes X X Vegetables cultivated for fruit Tomatoes X X of which: Tomatoes for fresh consumption X X of which: under glass or high accessible cover (2) X Cucumbers X X of which: under glass or high accessible cover (2) X Gherkins X X Melons X X Watermelons X X Eggplants X X Courgettes X X Red pepper, capsicum X X of which: under glass or high accessible cover (2) X Root, tuber and bulb vegetables Carrots X X Garlic X X Onions X X Shallots X X Celeriac X X Radishes X X Pulses X Peas X X Beans X X Strawberries X X of which: under glass or high accessible cover (2) X Cultivated mushrooms X X Table 3 Permanent crops Production area (1 000 hectares) Harvested production (1 000 tonnes) Transmission deadlines 31 March year n + 1 31 March year n + 1 30 Sept year n + 1 1 2 3 PERMANENT CROPS X Fruit from temperate climate zones Apples X X of which: Apples for fresh consumption X Pears X X Peaches X X Nectarines X X Apricots X X Cherries X X of which: Sour cherries X X Plums X X Berry species Blackcurrants X X Raspberries X X Nuts (3) Walnuts X X Hazelnuts X X Almonds X X Chestnuts X X Fruit from subtropical climate zones Figs X X Kiwis X X Avocados X X Bananas X X Citrus fruits (3) X Pomelos and grapefruit X X Lemons and acid limes X X Oranges X X Small citrus fruits X X Satsumas X X Clementines X X Vineyards (3) X X Vineyards for wine X X of which: Wines with protected designation of origin X X Wines with protected geographical indication X X Other wines X X Vineyard for table grapes X X Vineyard for raisins X X Olive trees (3) Olive trees for table olives X X Olive trees for olive oil X X Table 4 Agricultural land use Main area (1 000 hectares) Transmission deadline 30 Sept year n + 1 Utilised agricultural area R Arable land R Cereals for the production of grain (including seed) X Dried pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses) X Potatoes (including early potatoes and seed potatoes) X Sugar beet (excluding seed) X Industrial crops X Fresh vegetables, melons and strawberries X Flowers and ornamental plants (excluding nurseries) X Plants harvested green X Other arable-land crops X Fallow land R Permanent grassland R Permanent crops X of which: Fruit and berry plantations R Olive plantations R Vineyards R Nurseries X (1) Figures on production for these products shall be given in average degree of humidity, which each Member State shall communicate to the Commission in January/March of year n + 1 (column 9). (2) Estimates compulsory for Member States with a harvested area of 500 ha or more. (3) Compulsory for Member States with a national production area of 500 ha or more.